                                                                                                                                                  22
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                     v.

                      Roman Mendoza-Chamu                                           Case Number: 3:19-mj-20881

                                                                                    Michael L. Crowley
                                                                                    Defendant's Attorney


REGISTRATION NO. 83315298
THE DEFENDANT:
 1Z1 pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

                               IP- TIME SERVED                                0                                           days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, February 15, 2019
                                                                                  Date of Imposition of Sentence

       .
Received
               \_/ I
                   v .\....   SI
                               '---

              =nusM-:---------F-IL_E_D____ HO 0    BLE KAREN S. CRAWFORD
                                           UNITED STATES MAGISTRATE JUDGE

                                                      Feb 15 2019
Clerk's Office Copy                             CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                 3:19-mj-20881
                                           BY         stericas       DEPUTY
